                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC dba
                                                                 Mr. Cooper
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10

                                                            11    NATIONSTAR MORTGAGE LLC dba MR.                    Case No.: 3:17-cv-00627-MMD-WGC
                                                                  COOPER
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                Plaintiffs,          STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            13                                                       EXTENSION OF TIME FOR PLAINTIFF
AKERMAN LLP




                                                                  vs.                                                TO FILE REPLY SUPPORTING ITS
                                                            14                                                       MOTION FOR SUMMARY JUDGMENT
                                                                  STONEFIELD HOMEOWNERS                              [ECF No. 43]
                                                            15    ASSOCIATION and RODNEY COFFMAN,
                                                                                                                     (Second Request)
                                                            16                                  Defendants.
                                                            17          Plaintiff Nationstar Mortgage LLC dba Mr. Cooper (Nationstar) and defendants Rodney
                                                            18   Coffman (Coffman) and Stonefield Homeowners Association (Stonefield) hereby stipulate and agree
                                                            19   to extend the following deadline:
                                                            20          1.     Nationstar filed its motion for summary judgment on November 21, 2018 (ECF No.
                                                            21   43);
                                                            22          2.     Coffman filed a motion for extension of time to file a response to Nationstar’s motion
                                                            23   for summary judgment on December 17, 2018 (ECF No. 44) which was granted, allowing Coffman
                                                            24   up to December 20, 2018 to file its response (ECF No. 45);
                                                            25          3.     The parties stipulated to further extend defendant’s response deadline to December 24,
                                                            26   2018 (ECF No. 46);
                                                            27          4.     Coffman filed its opposition to Nationstar’s motion for summary judgment on
                                                            28   December 24, 2018 (ECF No. 47);

                                                                                                                 1
                                                             1          5.      Based on the parties’ stipulation, Nationstar’ reply in support of its motion for summary

                                                             2   judgment is currently due on January 18, 2019 (ECF No. 48);

                                                             3          6.      The parties agree to continue the deadline for Nationstar to reply in support of its

                                                             4   motion for summary judgment to February 1, 2019. Nationstar requests this extension to allow

                                                             5   additional time for incorporation of client edits and further review of a final draft.

                                                             6          This is the Nationstar’s second request for an extension of this deadline, and is not intended to

                                                             7   cause any delay or prejudice to any party.

                                                             8          Dated January 15th, 2019.

                                                             9    AKERMAN LLP                                            BOYACK ORME & ANTHONY
                                                            10
                                                                  /s/ Donna M. Wittig                                    /s/ Christopher B. Anthony
                                                            11    MELANIE D. MORGAN, ESQ.                                EDWARD D. BOYACK, ESQ.
                                                                  Nevada Bar No. 8215                                    Nevada Bar No. 5229
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    DONNA M. WITTIG, ESQ.                                  CHRISTOPHER B. ANTHONY, ESQ.
                                                                  Nevada Bar No. 11015                                   Nevada Bar No. 9748
                      LAS VEGAS, NEVADA 89134




                                                            13    1635 Village Center Circle, Suite 200                  7432 W. Sahara Avenue, Suite 101
AKERMAN LLP




                                                                  Las Vegas, Nevada 89134                                Las Vegas, Nevada 89117
                                                            14
                                                                  Attorneys for plaintiff Nationstar Mortgage            Attorney for defendant Stonefield Homeowners
                                                            15    LLC dba Mr. Cooper                                     Association
                                                            16

                                                            17
                                                                  TORY M. PANKOPF, LTD..
                                                            18

                                                            19    /s/ Tory M. Pankopf
                                                                  TORY M. PANKOPF, ESQ.
                                                            20    Nevada Bar No. 7477
                                                            21    748 S Meadows Pkwy, Suite 244
                                                                  Reno, Nevada 89521
                                                            22
                                                                  Attorneys for the Rodney Coffman
                                                            23
                                                                                                        IT IS SO ORDERED.
                                                            24

                                                            25                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            26

                                                            27                                                  January 16, 2019
                                                                                                        DATED: _________________________________

                                                            28

                                                                                                                     2
